Citation Nr: 1828674	
Decision Date: 05/14/18    Archive Date: 05/18/18

DOCKET NO.  09-32 290A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating higher than 30 percent for headaches.

2.  Entitlement to an increased rating higher than 10 percent for undiagnosed illness manifested by chest pain.

3.  Entitlement to an increased rating higher than 20 percent for a left shoulder disability.

4.  Entitlement to an increased rating higher than 10 percent for eczema prior to June 22, 2016, and higher than 60 percent, thereafter.

5.  Entitlement to an increased rating higher than 10 percent for residuals of traumatic brain injury (TBI).

6.  Entitlement to an increased rating higher than 10 percent for a cervical spine disability.

7.  Entitlement to an effective date earlier than April 1, 2009 for the award of service connection for residuals of TBI, to include on the basis of clear and unmistakable error (CUE).

8.  Entitlement to an effective date earlier than April 1, 2009 for the grant of service connection for a cervical spine disability, to include on the basis of CUE.


REPRESENTATION

Appellant represented by:	Harold Hoffman-Logsdon, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had honorable active duty service from April 1977 to June 1995.

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction of the record presently resides with the RO in St. Petersburg, Florida. 

The Veteran testified at a Board Central Office hearing in Washington, DC in October 2014 before a Veterans Law Judge (VLJ) regarding the issues on appeal.  The Board remanded the claim for additional development in May 2015. 

The Veteran then testified before another VLJ at a Board Central Office hearing in August 2017 regarding the same issues on appeal.  The Veteran agreed for the August 2017 hearing to proceed without his representative.  Transcripts of both proceedings have been associated with the record. 

As there have been two hearings by two separate VLJs on the issues on appeal, a panel decision is necessary for final adjudication of the claim.  See Arneson v. Shinseki, 24 Vet. App. 379 (2011).  In Arneson, the United States Court of Appeals for Veterans Claims (Court) interpreted 38 C.F.R. § 20.707 as requiring that an appellant must be provided the opportunity for a hearing before all three Veterans Law Judges involved in a panel decision.  Id.  By law, an appeal can be assigned only to an individual VLJ or to a panel of not less than three members.  See 38 U.S.C. § 7102 (a) (2012).  Thus, when an appellant has had a personal hearing before two separate VLJs during the appeal and these hearings covered one or more common issues, a third VLJ is assigned to the panel after the second Board hearing has been held and the appeal is then ready for appellate review. 

Under these circumstances where a "claimant's appeal is assigned to a Board panel in a piecemeal fashion," CAVC held in Arneson that the "claimant must still be afforded the opportunity for a hearing before every member of the panel that will ultimately decide his case."  Arneson, 24 Vet. App. at 386.  This does not mean that the hearing must be held before every member of the panel at the same time, but rather "only that [the appellant] be afforded the opportunity to be heard...by every panel member who will decide his case."  Id.  

In the present case, the Veteran was notified of his right to testify at a third hearing at the pre-hearing conference during the August 2017 Board hearing.  See August 2017 Board hearing transcript, p. 3.  However, the Veteran indicated that he would waive a third hearing in this case.  Id. Therefore, the Board will proceed with a decision below.  

The Veteran submitted additional evidence that had not been considered by the RO after the Board hearing, but noted during the hearing testimony that he was waiving RO jurisdiction over the future evidence he planned to submit.  See id. at 4.  Thus, a remand, pursuant to 38 C.F.R. § 20.1304 is not necessary.

The August 2017 Board hearing transcript notes that the Veteran believed that the issues of service connection for bilateral knee disabilities, claimed as arthritis were on appeal.  However, the Veterans Law Judge presiding over the 2017 hearing notified the Veteran that those issues had been the subject of a prior final Board decision on May 6, 2015, and there was no record for any further adjudication by the Regional Office.  It was noted that these issues would be referred to the RO.

The issues of a petition to reopen service connection for bilateral knee disabilities claimed as arthritis based on new and material evidence have been raised by the record during the August 2017 Board hearing transcript, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The issues of entitlement to increased ratings for headaches, left shoulder disability, eczema, residuals of traumatic brain injury, and a cervical spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran has an undiagnosed illness manifested by chest pain and no other functional impairment.

2.  A September 2008 Board decision denied service connection for a cervical spine disability after the Veteran appealed a June 2003 rating decision, denying the same.  The Veteran did not appeal the Board's decision, nor has he asserted that there was CUE in the decision.

3.  The Veteran's petition to reopen a service connection claim for a cervical spine disability was received on April 1, 2009.

4.  The Veteran's original Application for Compensation or Pension, received by the RO in June 1995, included a claim to establish service connection for head injury. In an October 1997 rating decision, the RO, in pertinent part, granted service connection for migraine headaches but found the claim for service connection for a head injury to be not well-grounded; he was provided notice of this determination and of his appellate rights.  

5.  The October 1997 RO decision was reasonably supported by the evidence on file at that time and prevailing legal authority.

6.  The Veteran's reopened claim for service connection for a head injury was received on April 1, 2009.  


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 10 percent for chest pain are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.55, 4.56, 4.73, Diagnostic Codes 8850-5024 (2017).

2.  The Board's September 2008 decision that denied service connection for a cervical spine disability is final.  38 U.S.C. § 7104 (2012); 38 C.F.R. § 20.1100 (2017).

3.  The criteria for an effective date earlier than April 1, 2009, for the grant of service connection for a cervical spine disability are not met.  38 U.S.C. §§ 5107, 5110 (2012); 38 C.F.R. § 3.400 (2017).

4.  The criteria for an effective date earlier than April 1, 2009, for the grant of service connection for residuals of TBI are not met.  38 U.S.C. §§ 5107, 5110 (2012); 38 C.F.R. § 3.400 (2017).

5.  The October 1, 1997 rating decision was not clearly and unmistakably erroneous in denying the claim for service connection for residuals of TBI, and is final. 38 U.S.C.A. 7105 (West 1991); 38 C.F.R. 3.104, 3.105 (2017); 38 C.F.R. 3.303, 3.151, 3.155 (1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C. §§ 5103 and 5103A (2012) have been met. By correspondence dated in March 2003, VA notified the Veteran of the information and evidence needed to substantiate and complete the claim.  

VA has also satisfied the duty to assist.  The claims folder contains service treatment records, VA medical center records, and private treatment records.

The Veteran underwent VA examinations in June 2013 and June 2016 for his chest pain.  The examinations include objective findings necessary for rating purposes and collectively discuss the severity of the Veteran's chest pain.  

VA afforded the Veteran the opportunity to give testimony before the Board on two occasions.  The Board hearings focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Veterans Law Judges complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

As noted in the introduction, the claim was remanded for further development.  In reviewing the record, the Board finds substantial compliance with the remand directives as concerns this issue.  See Dyment v. West, 13 Vet. App. 141 (1999).

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159.

Regarding the request for revision or reversal of the June 2003 and October 1997 final rating decisions on the basis of clear and unmistakable error, VA's duties to notify and assist do not apply to these types of requests.  See Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc).  While CUE, when demonstrated, may result in reversal or revision of a final decision on a claim for benefits, it is not by itself a claim for benefits.

II.  Increased Rating for Chest Pain

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. 38 C.F.R. § 4.7. Otherwise, the lower rating will be assigned.  Id.  

In Fenderson v. West, 12 Vet. App 119 (1999), the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case, such as this one, in which a veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  See also Hart v. Mansfield, 21 Vet. App 505 (2007).  

The Veteran bears the burden of presenting and supporting his claim for benefits. 38 U.S.C. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.  

Where VA's Rating Schedule does not list a specific disability, the disability is rated under criteria where the functions affected, anatomical localization, and symptomatology are analogous. 38 C.F.R. § 4.20.  Under the anti-pyramiding provision of 38 C.F.R. § 4.14 , the evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided.  The Court held, in Esteban v. Brown, 6 Vet. App. 259 (1994), that for purposes of determining whether the appellant is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of, or overlapping with, the symptomatology of the other conditions. 

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992). 

The RO originally granted service connection for an undiagnosed illness manifested by chest pain in a June 2007 rating decision, after implementing an August 2006 Board decision.  The RO noted that a 10 percent rating was assigned for painful or limited motion of a major joint or group of minor joints.  It was noted that the chest pain had been shown to be noncardiac in nature, and had persisted for more than six months or more with no known diagnosis established.

The Veteran's chest pain is rated under 38 C.F.R. § 4.71a, Diagnostic Code 8850-5024.  Diagnostic Code 8850 is used for tracking purposes when rating an undiagnosed illness for a Persian Gulf War veteran by analogy to one of the musculoskeletal diseases found in VA's Rating Schedule and Diagnostic Code 5024 is the rating code for tenosynovitis.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5024, tenosynovitis is rated on limitation of motion of affected parts, as degenerative arthritis.  Degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, rate as below:

With x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, 20 percent.  With x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, 10 percent.

The Veteran appealed the June 2007 rating decision, asserting that his chest pain was either due to his heart or a lung disability and therefore that he was entitled to a higher rating.  See, e.g., April 2008 notice of disagreement.

The medical evidence of record has noted the Veteran's chronic complaints of chest pain, but has not established a consistent diagnosis to explain the Veteran's symptoms.

A June 2013 VA examination report notes that the Veteran had a diagnosis of chest pain, undiagnosed illness and that there was no change in diagnosis.  At that time the condition was asymptomatic.  The chest x-ray examination report was negative.  

A June 2014 VA urgent care note shows the Veteran's complaints of chest pain were thought to be due to gastroesophageal reflux disease.  Medical records show that chest x-rays in September 2014 and September 2015 were negative.  See July 2016 VA respiratory examination report.  

The Veteran testified at the October 2014 Board hearing that he had chest pain every day derived from active duty.  He indicated that doctors had tested him for heart problems but they could not find the cause of the chest pain.  See October 2014 Board hearing transcript, p. 40.

A June 2016 VA chest examination report notes that the Veteran had multiple evaluations for chest pain with no etiology ever being found.  He reported daily episodes of chest pain, localized to the left side of his chest.  The pain was described as a sharp pain lasting on average for five to six hours.  The pain was not affected by deep breathing, coughing, or sneezing.  

At his more recent hearing in August 2017, the Veteran testified that he was having more chest pain since his last hearing in 2014.  See August 2017 Board hearing transcript, pp. 12-13.  He noted that the chest pain was every day, off and on.  

An April 2017 note indicates that the Veteran complained of having chest pain when he would cough, which was giving him a bad headache.  He noted that he wanted a chest x-ray because he was bringing up yellowish-brown mucus when he coughed.  

An October 2017 VA emergency care record notes the Veteran was diagnosed with bronchitis and strain of the muscle and tendon of the front wall of the thorax.  Chest x-ray was within normal limits.  Physical examination noted that the Veteran's chest was mildly tender to palpation of the left upper pectoralis major.

The medical evidence shows that the Veteran experiences chest pain with no other impairment.  The medical evidence does not establish that the symptoms are cardiac or respiratory in nature.  The Veteran is service-connected for an unexplained gastrointestinal disorder; thus, to any extent his chest pain is attributed to this disability, he is already being compensated for the separate gastrointestinal symptoms.  Similarly, the Veteran is compensated for headaches; so to the extent the chest pain causes headaches, he is already compensated for this impairment, as well.  As for the most recent emergency room record in October 2017 noting tenderness to palpation of the left upper pectoralis major, if the Veteran's chest pain was rated as analogous to a muscle injury, based on the findings in the record, the muscle injury would be no more than slight, which would not warrant a compensable rating under the muscle codes, noted below.  

The factors to be considered in evaluating disabilities residual to healed wounds involving muscle groups are set forth in 38 C.F.R. §§ 4.55, 4.56.  A muscle injury evaluation will not be combined with a peripheral nerve paralysis evaluation of the same body part unless the injuries affect entirely different functions.  38 C.F.R. § 4.55(a).

For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement. 38 C.F.R. § 4.56(c).

The type of injury associated with a slight muscle disability is a simple wound of muscle without debridement or infection. The history with regard to this sort of injury would include service department records of superficial wound with brief treatment and return to duty, healing with good functional results and no cardinal signs or symptoms of muscle disability. Objective findings should include minimal scar, no evidence of fascial defect, atrophy, or impaired tonus and no impairment of function or metallic fragments retained in muscle tissue. 38 C.F.R. § 4.56(d)(1).

The type of injury associated with a moderate muscle disability is a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  A history with regard to this type of injury should include service department evidence or other evidence of in-service treatment for the wound and consistent complaints of one or more of the cardinal signs and symptoms of muscle disability, particularly lowered threshold of fatigue after average use affecting the particular functions controlled by the injured muscles. Objective findings should include entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue and some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2).

The medical findings more closely approximate the criteria for a slight muscle disability under the pertinent regulations.  A slight muscle disability does not warrant a rating higher than 0 percent under the muscle codes.  See, e.g., 38 C.F.R. § 4.73, Diagnostic Code 5321 Group XXI, muscles of respiration: thoracic muscle group.

For these reasons, the Board finds that there are no objective medical findings that would support the assignment of a rating in excess of 10 percent for chest pain.  Therefore, entitlement to an increased rating for chest pain is not warranted.  The Board has considered staged ratings, but concludes that they are not warranted. 

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321 (a).  According to Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether an appellant is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a claimant's disability picture and that picture includes related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director to determine whether, to accord justice, the appellant's disability picture requires the assignment of an extraschedular rating.  See 38 C.F.R. § 3.321(b)(1) (2017).

The Board has considered whether the Veteran's undiagnosed illness manifested by chest pain presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that an extraschedular rating is warranted, the threshold factor for extraschedular consideration.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

In the instant case, the Veteran's undiagnosed illness is manifested by chest pain, which does not present an exceptional or unusual disability picture.  The assigned schedular evaluation is, therefore, adequate.  See Thun, 22 Vet. App. at 115.  The 10 percent rating assigned under Diagnostic Code 8850-5024 specifically contemplates painful movement.  

The Board finds that the rating criteria reasonably describe the Veteran's disability.  For these reasons, referral for consideration of an extraschedular rating is not warranted for this claim.

II.  Earlier Effective Dates

Generally, the effective date of an award of service connection is the date the claim was received or the date entitlement arose, whichever is later.  38 U.S.C. § 5110(a) (2012); 38 C.F.R. § 3.400 (2017).  The same is true for an award based on a claim reopened after final adjudication, as VA laws and regulations stipulate that the effective date of such an award shall be fixed in accordance with the facts found, but shall not be earlier than the date the claim was received, or the date entitlement arose, whichever is later.  See id.; 38 C.F.R. §3.400(r). 

The VA administrative claims process recognizes formal and informal claims.  A formal claim is one that has been filed in the form prescribed by VA.  See 38 U.S.C. § 5101(a); 38 C.F.R. § 3.151(a).  An informal claim may be any communication or action, indicating an intent to apply for one or more benefits under VA law.  See Thomas v. Principi, 16 Vet. App. 197 (2002); see also 38 C.F.R. §§ 3.1(p), 3.155(a).  An informal claim must be written, see Rodriguez v. West, 189 F. 3d. 1351 (Fed. Cir. 1999), and it must identify the benefit being sought.  Brannon v. West, 12 Vet. App. 32, 34-5 (1998). 

Previously, and in some cases, a report of examination or hospitalization may be accepted as an informal claim for benefits.  38 C.F.R. § 3.157(b).  The date of a VA medical record will be accepted as the date of receipt of a claim when such record relates to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such record. 38 C.F.R. § 3.157(b).  Effective March 24, 2015, VA amended its regulations to require that all claims governed by VA's adjudication regulations be filed on a standard form.  The amendments implement the concept of an intent to file a claim for benefits, which operates similarly to the informal claim process, but requires that the submission establishing a claimant's effective date of benefits must be received in one of three specified formats.  The amendments also eliminate the constructive receipt of VA reports of hospitalization or examination and other medical records as informal claims to reopen under 38 C.F.R. § 3.157. See 79 Fed.  Reg. 57,660 (Sept. 25, 2014) (now codified at 38 C.F.R. §§ 3.1 (p), 3.151, 3.155).  The amendments apply only to claims filed on or after March 24, 2015.  Because the Veteran's claim was received by VA prior to that date, the former regulations apply.

Under 38 C.F.R. § 3.105(a), a prior final decision can be reversed or amended where evidence establishes "clear and unmistakable error."  For CUE to exist: (1) "[e]ither the correct facts, as they were known at that time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated), or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question. Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14   (1992)). 

The Veteran seeks effective dates earlier than April 1, 2009 for the grant of service connection for residuals of a TBI and a cervical spine disability.  

A.  Cervical Spine

The Veteran's service connection claim for cervical strain (claimed as neck pain, both sides) was originally denied in a June 2003 rating decision on the basis that there was no evidence in the service treatment records that he was diagnosed with a chronic cervical spine disability while in service, or that a chronic cervical spine disability manifested to a compensable degree within one year of his discharge; or that a current cervical spine disability was related to military service.  After appealing the RO's decision to the Board, the Board remanded the case in August 2006 for a medical opinion.  The Veteran underwent a VA examination in October 2007, in which the examiner offered a negative opinion.  The Board subsequently denied the Veteran's claim in a September 2008 decision.  The Veteran did not appeal this decision.  Therefore, the Board's September 2008 decision is final.  38 U.S.C. § 7104; 38 C.F.R. § 20.1100.

On April 1, 2009, the RO received the Veteran's petition to reopen service connection for neck pain.  The Veteran underwent a VA examination in November 2011, in which a positive medical opinion was provided.  The RO granted service connection for degenerative joint disease of the cervical spine in July 2013, assigning a 10 percent rating, effective April 1, 2009.  The Veteran appealed the rating and effective date assigned for the cervical spine disability.

The Board noted in his previous remand in May 2015 that the issue of CUE also was raised by the Veteran's representative during his Board hearing in October 2014.  As to the cervical spine claim, the representative argued that records of the head injury and subsequent in-service treatment for neck pain were of record at the time of the original denial in June 2003, and that these service treatment records were again used to grant service connection for a neck disability in July 2013.  

Based on a careful review of the record, the Board finds that there is no evidence to support the assignment of an effective date earlier than April 1, 2009 for the grant of service connection for a cervical spine disability.  The date of his petition to reopen service connection for a cervical spine disability is the date that entitlement to benefits begins (unless entitlement arose later than the date of the claim).  

In this case there is no evidence that the Veteran filed a petition to reopen service connection for a cervical spine disability prior to April 1, 2009.  The Veteran's representative asserts that he should be given an earlier effective date because some of the same evidence used to grant his claim in July 2013 was the evidence used to deny the claim in June 2003, when he originally filed his claim.  As noted, however, the RO denied this claim in June 2003; and after the Veteran appealed this denial to the Board, the Board also found that service connection was not warranted for the cervical spine disability at that time.  When the Board affirms a decision of an RO, the RO determination "is subsumed by the final appellate decision" pursuant to 38 C.F.R. § 20.1104.  The effect of subsuming is that, as a matter of law, no claim of CUE can exist with respect to that RO decision.  See 38 C.F.R. § 20.1104; Dittrich v. West, 163 F.3d 1349 (Fed. Cir. 1998); Donovan v. West, 158 F. 3d 1377 (Fed. Cir. 1998); Chisem v. Gober, 10 Vet. App. 526, 528 (1997).  Thus, to the extent that the Veteran is asserting any error in the June 2003 rating decision, the RO decision is subsumed by the Board's decision in September 2008 that service connection for a cervical spine disability was not warranted.

Accordingly, the claim for entitlement to an effective date prior to April 1, 2009 for service connection for a cervical spine disability is denied.

 B.  TBI 

The Veteran's service connection claim for residuals of traumatic brain injury was received on April 1, 2009.  The Veteran underwent a VA examination in November 2011 and a QTC contract examination in June 2013.  On the basis of these examinations, the RO granted service connection for residuals of TBI in July 2013, assigning an effective date of April 1, 2009.  

The Board noted in his previous remand in May 2015 that the issue of CUE also was raised by the Veteran's representative during his Board hearing in October 2014.  More specifically, regarding entitlement an earlier effective date for service connection for TBI, the Veteran's representative argued that, at the time of the original denial in October 1997, the Veteran's service treatment records demonstrated treatment for a traumatic head injury.  Per the representative, this record was used to grant service connection for traumatic head injury in a July 2013 RO decision. 

The record shows that the Veteran filed a formal claim for compensation for headaches and head injuries in June 1995.  He underwent a VA examination in August 1995, which noted that he sustained a concussion in service and was evaluated with no obvious intracerebral or abnormality noted.  He presently had headaches.  No additional impairment was noted.  An October 1997 rating decision granted service connection for migraine headaches with a 30 percent rating assigned, effective July 1, 1995.  The issue of service connection for head injuries was not specifically discussed in the narrative portion of the rating decision.  However, it was listed in the coded portion of the rating decision, and also in the October 1997 notification of the October 1997 rating decision.  The RO noted in that correspondence that the Veteran's claim for a head injury was not well-grounded.  He was provided with notice of his appellate rights and did not appeal that determination.  The Board, therefore, finds that there is substantial and compelling evidence that the Veteran's claim for a head injury was denied by the RO in October 1997, that he was provided with notice of this determination, and provided information regarding his appellate rights in the event his disagreed with this determination.

The Veteran submitted a statement in March 2004 relating his neck pain to his head injuries in service.  The RO adjudicated the matter as an increased rating claim for headaches.  The next correspondence from the Veteran was his informal claim received on April 1, 2009, requesting to "re-opening claim for head injury."

Based on a careful review of the record, the Board finds that there is no evidence to support the assignment of an effective date earlier than April 1, 2009 for the grant of service connection for residuals of TBI.  As noted above, the effective date is the date of the reopened claim.  In this case the Veteran submitted a claim for head injuries in June 1995, which the RO clearly denied as not well-grounded.  The only head/brain related pathology shown at that time were the Veteran's headaches for which the RO granted service connection.  To the extent that the Veteran is asserting that the RO could have weighed the facts differently, CUE cannot exist solely on the basis of a disagreement as to who the facts were weighed or evaluated, as noted above.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14   (1992)).   There is no evidence that the correct facts were not before the RO in its October 1997 rating decision; or that the statutory or regulatory provisions extant at that time were incorrectly applied.  

Similarly, to the extent that the Veteran contends that the RO should have developed his claim to establish service connection for head injury, a breach of duty to assist in development of the claim cannot serve as a basis for claiming CUE.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Crippen v. Brown, 9 Vet. App. 412, 424 (1996); Caffrey v. Brown, 6 Vet. App 377 (1994).

Thus, there is no CUE in the October 1997 rating decision, pursuant to 38 C.F.R. § 3.105(a). 

The Veteran also submitted a statement (notice of disagreement with a June 2003 rating decision) in March 2004 reiterating his contention that his neck pain was related to a head injury in service.  It is clear from this correspondence that the Veteran was disagreeing with the June 2003 rating decision that had denied service connection for a neck disability at that time by virtue of the itemized list he provided.  It is also clear that he was also providing a description of how the neck pain was related to a head injury in service.  He did not indicate that he was claiming service connection for a head injury specifically at that time.  The only residual of the inservice head injury he reported in the correspondence was the neck pain so the Board finds it reasonable that the RO did not construe this correspondence as a request to reopen the claim for a head injury. 

Accordingly, the claim for entitlement to an effective date prior to April 1, 2009 for service connection for residuals of traumatic brain injury is denied.


ORDER

Entitlement to an increased rating higher than 10 percent for undiagnosed illness manifested by chest pain is denied.

Entitlement to an effective date earlier than April 1, 2009 for the award of service connection for residuals of TBI, to include on the basis of clear and unmistakable error, is denied.

Entitlement to an effective date earlier than April 1, 2009 for the grant of service connection for a cervical spine disability, to include on the basis of CUE, is denied.


REMAND

The Veteran testified at the Board hearing held in August 2017 that his headaches were worse than when he had previously testified before the Board in 2014.  See August 2017 Board hearing transcript, p. 5.  He specifically asserted that his headaches were more frequent and that he had tension-type headache every day.  Id.  He also noted that with the migraine-type headaches, he was sensitive to light and mood swings and smells, which occurred once or twice a week.  Id. at 6.  He indicated that he would have a prostrating kind of headache where he could not do anything about three to four times per month and would have to take leave without pay.  Id.  He stated that he had worked for VA in compensation and pension and requested to switch to a less stressful position in 2016 to help his headaches improve, but had not seen any improvement since.  Id. at 10-12.  The record also reflects email correspondence to the Veteran's doctor dated in April 2017 complaining that his cough was making his headaches worse.  

The Veteran was last evaluated for his headaches for compensation and pension purposes in June 2016.  As the Veteran testified that he had more frequent prostrating headaches than was reflected on the last compensation and pension examination, and has stated that he has had to take leave without pay for some of his headache events, the record suggests a possible worsening of the Veteran's headache disability since it was last evaluated.  For this reason, additional examination is warranted to assess the present level of severity of his headaches.

The Veteran also submitted written statements in November 2017 and December 2017, respectively, noting that his left shoulder and cervical spine disabilities were worse.  He was last evaluated for compensation and pension purposes for his left shoulder and cervical spine disabilities in June 2016 and April 2016, respectively.  As the evidence suggests a worsening of these disabilities since then, additional examination is warranted.

Similarly, with respect to the residuals of TBI, the Veteran testified that his symptoms were getting worse.  See August 2017 Board hearing transcript, pp. 26-27.  Thus, additional examination is warranted to address the TBI, as well.

Regarding the eczema, the Veteran testified that his symptoms were the same since his last evaluation in 2016.  However, the examination report noted in June 2016 that the eczema affected none of the Veteran's exposed areas, including no problems with the head or neck.  The Veteran testified at the Board hearing in August 2017 that his face was affected by the eczema, as well.  Id. at 21.  Thus, the evidence suggests that his eczema has worsened since June 2016, in that now his face (an exposed area of his body) is now apparently affected by the eczema.  For this reason, additional examination is warranted to address the eczema claim.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any additional treatment he has received for his headaches, left shoulder disability, cervical spine, residuals of TBI, and eczema.  If the Veteran responds, make efforts to obtain any records identified.  

2.  Make arrangements to obtain any additional relevant treatment records from the VAMC in Columbia dated since November 2017 or Augusta dated since June 2017.

3.  Schedule the Veteran for an appropriate VA examination to assess the current severity of his headaches, left shoulder disability, cervical spine, residuals of TBI, and eczema.  The record should be made available to the examiner for review.  

The examiner is requested to delineate all symptomatology associated with, and the current severity of, these disabilities.  The appropriate Disability Benefits Questionnaire (DBQs) or equivalent should be filled out for this purpose.

A complete rationale should be provided for all conclusions which are expressed in the report of examination.  If the examiner is unable to provide the requested opinion, then he or she should explain why this is the case. 

4.  After conducting any additional necessary development, the claim must be readjudicated based on all the evidence of record, all governing legal authority, including the VCAA and implementing regulations, and any additional information obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative must be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto.   

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




			
              S. L. Kennedy	Michael J. Skaltsounis
	            Veterans Law Judge                                        Veterans Law Judge
        Board of Veterans' Appeals                            Board of Veterans' Appeals



	                         __________________________________________
John Z. Jones
	Veterans Law Judge
Board of Veterans' Appeals



Department of Veterans Affairs


